 1                                                              District Judge Robert S. Lasnik
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10
11
     DARIUS D. HARDEN, et al.,                       Case No. 2:17-cv-708-RSL
12
                                                     STIPULATION AND ORDER OF
                                 Plaintiffs,
13                                                   DISMISSAL
                         v.
14
15 UNITED STATES OF AMERICA, et al.,
16                               Defendant.
17
18                                    JOINT STIPULATION
19         IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for
20 the parties that, pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, the
21 above-referenced case should be DISMISSED with prejudice and without an award of
22 costs or fees to any party.
23 //
24 //
25 //
26 //
27 //
28


     STIPULATION AND ORDER OF DISMISSAL                              UNITED STATES ATTORNEY
     2:17-cv-00708-RSL- 1                                            700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
 1 DATED this 23rd day of October, 2018.
 2
 3   HOLMAN LAW, PLLC                      ANNETTE L. HAYES
 4                                         United States Attorney

 5   s/ James L. Holman
                                           s/Michelle R. Lambert
 6   James L. Holman, WSBA#06799           Michelle R. Lambert, NYS#4666657
 7   Holman Law, PLLC                      Assistant United States Attorney
     4041 Ruston Way, Suite 101            United States Attorney’s Office
 8   Tacoma, WA 98402                      700 Stewart Street, Suite 5220
     Phone: (253) 627-1866                 Seattle, Washington 98101-1271
 9
     Fax: (253) 627-1924                   Phone: 206-553-7970
10   Email: JLH@theholmanlawfirm.com       Email: michelle.lambert@usdoj.gov
11
     Attorney for Plaintiffs               Attorney for Defendant United States
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER OF DISMISSAL                 UNITED STATES ATTORNEY
     2:17-cv-00708-RSL- 2                               700 STEWART STREET, SUITE 5220
                                                          SEATTLE, WASHINGTON 98101
                                                                (206) 553-7970
 1                                           ORDER
 2         The parties having so stipulated and agreed, it is hereby SO ORDERED. The
 3 above-referenced case is hereby DISMISSED with prejudice and without an award of
 4 costs or fees to any party. The Clerk is directed to send copies of this Order to all counsel
 5 of record.
 6
 7
 8         DATED this 24th day of October, 2018.
 9
10
11
12
                                                      A
                                                      Robert S. Lasnik
                                                      United States District Judge 
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER OF DISMISSAL                              UNITED STATES ATTORNEY
     2:17-cv-00708-RSL- 3                                            700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
